Citation Nr: 0117432	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation of bilateral flat 
feet, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from February 1972 to April 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO) in which it continued service connection for the 
veteran's bilateral flat feet at 10 percent disabling, 
effective January 14, 1986.  The veteran filed a notice of 
disagreement in June 1998 and perfected his appeal to the 
Board in January 1999. 


FINDING OF FACT

The veteran's bilateral flat feet is manifested by pronation, 
accentuated pain on manipulation and use, and callosities.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent for bilateral flat 
feet have been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including § 4.7 and Diagnostic Codes 5276 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in October 1998 and a supplemental statement of the 
case in May 2000 both of which informed him of the evidence 
necessary to substantiate his claim and provided him with an 
opportunity to submit additional evidence.  The veteran was 
provided a VA examination and his medical records were 
considered in ascertaining his entitlement to his claim.  

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  Thus, the Board finds that VA's duty 
to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Factual Background

In a rating decision dated in June 1987, the RO established 
service connection for the veteran's flat feet and assigned a 
rating of 10 percent, effective January 14, 1986.  In March 
1998, the veteran requested an increased rating for his foot 
condition.  

In a note dated in February 1998, the veteran reported pain 
along the medial aspect of the forefoot and the lateral 
aspect of the mid-foot.  The orthotics given to him five 
months ago did not alleviate his symptoms.  He reported 
recurring right ankle sprains.  The impression was pes 
planus, pronation syndrome, and bunions bilaterally.  

In a note dated in March 1998, the examiner noted somewhat 
flattened arches, although not profoundly so, and developing 
bunions.  There were no frank ulcerations but there was 
significant pressure changes on the skin over and around the 
bunion.  The examiner recommended wider shoes or work boots.  
In a note dated in March 1998, the examiner noted hallux 
valgus deformity of the distal head of the left first 
metatarsal bone.  The remainder of the feet were normal.  The 
impression was bilateral hallux valgus, mild.  During a 
follow-up later that month, the veteran stated that the boots 
felt good except there was pressure in the area of his right 
great toe which was alleviated by the adjusting the orthotic.  
An X-ray report revealed a bilateral, mild hallux valgus 
deformity.  No other abnormalities of the foot were noted.  
The examiner found the deformity sufficiently minimal that 
surgical correction was totally inappropriate.  The veteran 
was instructed that if he continued to wear well-fitting 
shoes, he should avoid the problem worsening.  A follow-up in 
April 1998, showed that the boot had caused blisters on the 
veteran's feet because he had been fitted while wearing a 
heavier socks.  He began wearing thinner socks which created 
the sheer forces which caused the blisters.  The veteran 
reported for another follow-up regarding his boots in April 
1998.  The examiner found that no other intervention was 
appropriate at that time.  

The veteran reported for a VA examination in May 1998.  He 
reported chronic foot pain since service.  His current 
orthopedic treatment involved wide athletic shoes and 
orthotics for his feet.  His walking was limited to 30 
minutes and standing to about 15 minutes due to foot pain.  
He reported ankle pain, heel pain, arch and mid-foot pain, 
and forefoot discomfort, but no numbness of the feet.  He had 
subjective feelings of weakness throughout the entire length 
of both lower extremities when he uses his feet.  He reported 
some impairment of balance when his feet are painful, but 
coordination was otherwise good.  He claimed flare-ups of 
pain in both feet on a daily basis.

The examiner noted that the veteran was not limping and was 
able to rise on the toes and heels, stand on the medial and 
lateral borders of both feet, and can flex forward and reach 
to the feet.  The motion of foot and ankle were normal and 
equal.  Both heels had some tenderness posterolaterally with 
some callus.  The plantar aspect of the heel was good 
bilaterally, both feet had pes planus, arch and mid-foot were 
non-tender, both heels had moderate valgus associated with 
the pes planus, both forefoot areas had an associated valgus, 
there was hallux valgus bilaterally, associated bunion 
bilaterally, and the small toes had satisfactory alignment 
with no tenderness.  The veteran's joints were non-tender 
except for a moderate tenderness at both big toes.  Both 
heels had some callus as did the big and fifth toes 
bilaterally with also some tenderness.  Sensation was good 
bilaterally.  X-rays revealed pes planus bilaterally, hallux 
valgus, degenerative arthritis in the MP joint of the big 
toe.  Diagnoses were pain in the heels diagnosed as 
bothersome callus partly related to irritation from shoe 
inserts; chronic pain in the arch and mid-foot diagnosed as 
chronic muscular strain superimposed on pes planus deformity; 
bunions, hallux valgus, and callus of the forefoot areas 
bilaterally with the bunion and hallux valgus probably 
secondary to the pes planus deformity; continued moderate 
discomfort in the forefoot areas bilaterally mainly in the 
big toe diagnosed as bothersome bunion, chronic synovitis, 
and degenerative arthritis; and foot problems are probably 
increased by chronic tension and/or depression.  The 
prognosis was that the veteran would probably continue to 
have bothersome feet.  

In a rating decision dated in June 1998, the RO denied the 
veteran's request for an increased rating for his bilateral 
flat feet.  The veteran filed a notice of disagreement in 
June 1998.  

In a note dated in June 1998, the veteran complained that his 
foot problems were occasionally keeping him awake at night, 
interfering with activities of daily living, were giving him 
balance problems.  The examiner noted there were bunions and 
pes planus bilaterally.  With weight bearing, there was 
significant pronation.  There was no significant heel varus 
or valgus.  X-rays revealed bunion and possibly slight 
metatarsus primus varus on the left, but not on the right.  
The impression was hypermobile first ray with hypermobile 
forefoot, with pronation on weight bearing and significant 
pes planus.   

In a note dated in December 1998, the examiner noted that the 
veteran had bilateral bunions with mild hallux valgus.  No 
significant tenderness was noted over his metatarsophalangeal 
(MTP) joints.  X-rays showed mild hallux valgus on the left 
with near normal intermetatarsal and MTP angles.  The 
examiner's assessment was bilateral foot discomfort with mild 
abnormalities but not to the level where surgical 
intervention would be advisable.  

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

Analysis

The veteran's bilateral flat feet are currently evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2000).  Under this code, a disability 
rating of 10 percent is warranted for bilateral moderate 
flatfoot with the weight bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, and pain on 
manipulation or use of the feet.  A 30 percent evaluation is 
warranted for bilateral severe flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indications of 
swelling on use, and characteristic callosities.  To merit an 
evaluation of 50 percent bilaterally for acquired flatfoot, 
which is the maximum rating available, the veteran must 
present evidence of pronounced symptomatology that includes 
extreme tenderness of the plantar surfaces of the feet, 
severe spasms of the tendo achillis on manipulation, or 
displacement not improved by orthopedic shoes or appliances.

The Board finds that the criteria for an evaluation of 30 
percent have been met.  Although the veteran's bilateral flat 
feet have consistently been diagnosed as mild or moderate, 
pronation has been diagnosed.  Additionally, he has 
demonstrated accentuated pain on manipulation and use and has 
been diagnosed with callosities.  These conditions are 
consistent with a 30 percent rating under Diagnostic Code 
5276.  An increased rating of 50 percent under that code 
would not be appropriate because there is no evidence of 
pronounced symptomatology that includes extreme tenderness of 
the plantar surfaces of the feet, severe spasms of the tendo 
achillis on manipulation, or displacement not improved by 
orthopedic shoes or appliances.


ORDER

A 30 percent evaluation for bilateral flat feet is granted 
subject to the controlling regulations applicable to the 
payment of monetary benefits. 




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

